Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 28, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153696(71)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices
                                                                    SC: 153696
  v                                                                 COA: 325449
                                                                    Gratiot CC: 14-007061-FH
  DAVID ALLEN SNYDER,
             Defendant-Appellant.
  _____________________________________/

          On order of the Court, the motion of plaintiff-appellee to extend the time for filing
  its supplemental brief is GRANTED. The supplemental brief will be accepted as timely
  filed if submitted on or before January 15, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 28, 2018

                                                                               Clerk